DETAILED ACTION
The Amendment filed 8/18/2022 has been entered. Claims 1-3,5,9-12,14-16 remain pending in the application.  

Drawings
The drawings are objected to because feature 2a as presented in the Specification is not shown on the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3,5,9-12,14 are rejected under 35 U.S.C. 102(b) as being anticipated by US Publication 20160195047 to Carter.
As to claim 1, Carter discloses an atmosphere-side suction inlet for air under atmospheric pressure (16); and a feed line (48d,e)  for the operating gas to the drive(42) under an operating pressure, the operating gas which is conducted to the drive comprising at least part of the air which is sucked in, at least part of the operating gas being conducted through a turbomachine (60, alternative interpretation turbomachine is system of 60 and valve AND 1) upstream of the drive  in a first operating type (Fig 2,3;Par 0026 “first operating mode” ie expander mode); the turbomachine  comprising an electric generator (63), and the turbomachine  being operated in a second operating type as a compressor for the operating gas (Fig 2,3;Par 0026 “second operating mode” ie compressor mode), wherein an actuable valve arrangement  is provided (50, Fig 3), at least part of the air which is sucked in being conducted in a turbine direction (T) through the turbomachine in a first position of the actuable valve arrangement (Par 0026), and at least part of the air which is sucked in being conducted in a reversed compressor direction (V) through the turbomachine  in a second position of the actuable valve arrangement (Par 0026), and wherein the actuable valve arrangement  comprises a multiway valve (50, Fig 3), and wherein the turbomachine comprises a turbine of radial design (Fig 4,6, explicitly a radial design with no axial component visually present as understood in the art), and wherein the operating pressure in at least one regular operating state is smaller by a differential pressure than the atmospheric pressure (Par 0029; this is an inherent feature as the turbine mode “expands and cools” the atmospheric air, where P=(nRT)/V [known and standard gas formula], where n and R are constants, and inherently as T is reduced “cooled” and V is enlarged “expanded” then P will inherently decrease, and as such as the atmospheric air passes through the turbine mode of the compressor turbine and is expanded and cooled it will inherently reduce in Pressure to below atmospheric).
As to claim 2, Carter discloses the rotational direction of the electric generator runs in an opposed manner in the first and second operating types (63, Par 0026,0030-0031).
As to claim 3, Carter discloses the generator  is switched as an electric motor  of the turbomachine  by means of control electronics  in the second operating type (Par 0026, 0030-0031).
As to claim 5, Carter discloses the turbomachine (60) comprises precisely one turbomachine wheel (61), the wheel  acting as a turbine or as a compressor (Par 0026) for the operating gas depending on the operating type.
As to claim 9, Carter discloses the drive  is configured as an internal combustion engine (42).
As to claim 10, Carter discloses an exhaust gas turbocharger  is provided in addition to the turbomachine (1).
As to claim 11, (broad interpretation) Carter discloses no further compressor is provided in addition to the turbomachine (the turbomachine has only one compressor 61 as a component of the turbomachine Fig 2).
As to claim 12, Carter discloses the turbomachine (alternative interpretation turbomachine is system of 60 and valve AND 1) comprises a turbine wheel (20) which is driven by way of exhaust gas of the internal combustion engine.
As to claim 14, Carter discloses the operating pressure in a part load range of the drive  is smaller by a differential pressure than the atmospheric pressure (Par 0026, Par 0029; this is an inherent feature as the turbine mode “expands and cools” the atmospheric air, where P=(nRT)/V [known and standard gas formula], where n and R are constants, and inherently as T is reduced “cooled” and V is enlarged “expanded” then P will inherently decrease, and as such as the atmospheric air passes through the turbine mode of the compressor turbine and is expanded and cooled it will inherently reduce in Pressure to below atmospheric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3,5,9-12,14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160195047 to Carter in view of US Publication 20070204615 to Vrbas in view of US Publication 20060207253 to Sumser and further in view of US Publication 20020446743 to Moren.
As to claim 1, Carter discloses an atmosphere-side suction inlet for air under atmospheric pressure (16); and a feed line (48d,e)  for the operating gas to the drive(42) under an operating pressure, the operating gas which is conducted to the drive comprising at least part of the air which is sucked in, at least part of the operating gas being conducted through a turbomachine (60, alternative interpretation turbomachine is system of 60 and valve AND 1) upstream of the drive  in a first operating type (Fig 2,3;Par 0026 “first operating mode” ie expander mode); the turbomachine  comprising an electric generator (63), and the turbomachine  being operated in a second operating type as a compressor for the operating gas (Fig 2,3;Par 0026 “second operating mode” ie compressor mode), wherein an actuable valve arrangement  is provided (50, Fig 3), at least part of the air which is sucked in being conducted in a turbine direction (T) through the turbomachine in a first position of the actuable valve arrangement (Par 0026), and at least part of the air which is sucked in being conducted in a reversed compressor direction (V) through the turbomachine  in a second position of the actuable valve arrangement (Par 0026), wherein the actuable valve arrangement  comprises a multiway valve (50, Fig 3).
While Carter discloses wherein the turbomachine comprises a turbine of radial design (Fig 4,6, explicitly a radial design with no axial component visually present as understood in the art), and wherein the operating pressure in at least one regular operating state is smaller by a differential pressure than the atmospheric pressure (Par 0029; this is an inherent feature as the turbine mode “expands and cools” the atmospheric air, where P=(nRT)/V [known and standard gas formula], where n and R are constants, and inherently as T is reduced “cooled” and V is enlarged “expanded” then P will inherently decrease, and as such as the atmospheric air passes through the turbine mode of the compressor turbine and is expanded and cooled it will inherently reduce in Pressure to below atmospheric), further support for these features beyond figures and inherency is provided below.
Carter discloses a turbine of radial design (Fig 4).  The reason it is known that this is a turbine of radial design is that due to its back wall it can only allow radial flow into the turbine.  Evidence for this is shown in Vrbas (Fig 2) where a radial turbine 243 is shown as having a fixed back wall with no axial flow and conversely a axial flow turbine 247 is shown as having an open back wall to allow flow in the axial direction. As such this is presented to show that the flow device of Carter is a radial turbine design due to its inability to allow axial flow and only radial flow.
While Carter discloses reducing pressure in low load by running in turbine mode (Par 0026) where the flow is cooled and expanded (Par 0029; this is an inherent feature as the turbine mode “expands and cools” the atmospheric air, where P=(nRT)/V [known and standard gas formula], where n and R are constants, and inherently as T is reduced “cooled” and V is enlarged “expanded” then P will inherently decrease, and as such as the atmospheric air passes through the turbine mode of the compressor turbine and is expanded and cooled it will inherently reduce in Pressure to below atmospheric), Sumser supports this by disclosing how a compressor-turbine can be run in turbine mode in low load to reach subatmospheric pressure (Par 0003), and Moren further supports this by disclosing how suction style engines always run at subatmosphereic intake during low load even if supercharged (Par 0005).
As such at the time of invention, it would have been obvious to one of ordinary skill in the art to in Carter for the operating pressure in at least one regular operating state is smaller by a differential pressure than the atmospheric pressure using the teachings of Moren and Sumser as Carter is running in a pressure reducing mode as disclosed in low and part loads (Par 0029) where it is known in the art that during such loads a standard engine is run in a subatmospheric intake pressure (Moren), and further that such subatmospheric throttling can be achieved by running a device in a turbine mode, and thus a throttling mode, in the intake (Sumser).
As to claim 2, Carter discloses the rotational direction of the electric generator runs in an opposed manner in the first and second operating types (63, Par 0026,0030-0031).
As to claim 3, Carter discloses the generator  is switched as an electric motor  of the turbomachine  by means of control electronics  in the second operating type (Par 0026, 0030-0031).
As to claim 5, Carter discloses the turbomachine (60) comprises precisely one turbomachine wheel (61), the wheel  acting as a turbine or as a compressor (Par 0026) for the operating gas depending on the operating type.
As to claim 9, Carter discloses the drive  is configured as an internal combustion engine (42).
As to claim 10, Carter discloses an exhaust gas turbocharger  is provided in addition to the turbomachine (1).
As to claim 11, (broad interpretation) Carter discloses no further compressor is provided in addition to the turbomachine (the turbomachine has only one compressor 61 as a component of the turbomachine Fig 2).
As to claim 12, Carter discloses the turbomachine (alternative interpretation turbomachine is system of 60 and valve AND 1) comprises a turbine wheel (20) which is driven by way of exhaust gas of the internal combustion engine.
As to claim 14, Carter discloses the operating pressure in a part load range of the drive is smaller by a differential pressure than the atmospheric pressure (utilizing the teachings as disclosed in the rejection of Claim 13; Par 0026,0029; further during any transition between low and part load there will inherently be some overlap that the subatmospheric pressure will exist from the lower load range into any higher load range until any correction for pressure occurs).

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160195047 to Carter as applied to claim 1 above as a 102 rejection above in view of US Patent 10526955 to Ehrhard.
As to claim 15, does not expressly disclose the turbomachine  comprises stationary guide vanes.
Ehrhard discloses a compressor-turbine (13) that uses stationary guide vanes (Col 3, Lines 52-64; Col 12, Line 44-51).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Carter to include fixed guide vanes using the teachings of Ehrhard to optimize the flow and power through the compressor-turbine (Ehrhard Col 3, Lines 52-64) and use minimal moving parts.
As to claim 16, does not expressly disclose the turbomachine  comprises adjustable guide vanes.
Ehrhard discloses a compressor-turbine (13) that uses adjustable guide vanes (Col 3, Lines 52-64; Col 12, Line 44-51).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Carter to include adjustable guide vanes using the teachings of Ehrhard to optimize the flow and power through the compressor-turbine (Ehrhard Col 3, Lines 52-64) and tailor the inflow to specific modes of running.



Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160195047 to Carter in view of US Publication 20070204615 to Vrbas in view of US Publication 20060207253 to Sumser and further in view of US Publication 20020446743 to Moren as applied to Claim 1 above and further in view of US Patent 10526955 to Ehrhard.
As to claim 15, does not expressly disclose the turbomachine  comprises stationary guide vanes.
Ehrhard discloses a compressor-turbine (13) that uses stationary guide vanes (Col 3, Lines 52-64; Col 12, Line 44-51).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Carter to include fixed guide vanes using the teachings of Ehrhard to optimize the flow and power through the compressor-turbine (Ehrhard Col 3, Lines 52-64) and use minimal moving parts.
As to claim 16, does not expressly disclose the turbomachine  comprises adjustable guide vanes.
Ehrhard discloses a compressor-turbine (13) that uses adjustable guide vanes (Col 3, Lines 52-64; Col 12, Line 44-51).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Carter to include adjustable guide vanes using the teachings of Ehrhard to optimize the flow and power through the compressor-turbine (Ehrhard Col 3, Lines 52-64) and tailor the inflow to specific modes of running.

Response to Arguments
Applicant’s arguments with respect to claims have been considered.
With regards to Applicant’s argument that “The Applicant respectfully submits that Carter does not disclose, teach or even suggest, that "the turbomachine comprises a turbine of radial design," as claimed in claim 1 and as admitted by the Examiner.”…” The Examiner asserts that Ehrhard would teach a turbomachine having a turbine of radial design as shown in Fig. 6. The Applicant respectfully disagrees. Fig. 6 is only a schematic view and does not explicitly show a radial turbine. Furthermore, the description of Ehrhard is completely silent regarding a turbine having a radial design. “ the examiner is unconvinced. Ehrard is not relied upon for the teaching of a radial design, only as support for that radial designs were known for such a device.  The figures of Carter explicitly show a radial flow turbine design as is further supported by evidence in the above rejection citing Vrbas. As a side note, however, the claims do not explicitly require an exclusively radial design, and as such even a mixed axial/radial design would read on the present claims.
With regards to Applicant’s argument that “Applicant respectfully submits that Moren merely focusses on a pressure regulated crankcase ventilation and only mentions in para. [0005] that a suction engine would always have sub-atmospheric pressure in the intake manifold and supercharged engines would have sub-atmospheric pressure in the intake manifold at low loads. … However, Moren and Sumser disclose different devices and do not even disclose or suggest a turbomachine as defined in amended claim 1, wherein at least a part of air can be conducted in the turbine direction or the reverse compressor direction through the turbomachine based on the first and second positions of the actuable valve arrangement. Furthermore, the passages relating to the sub-atmospheric pressure as outlined above are only described with respect to the combination of an engine and a standard turbocharger, but not with respect to a combination of a drive with a system as defined in amended claim 1. Furthermore, as none of Moren and Sumser discloses a turbomachine as defined in amended claim 1, Moren and Sumser do not disclose or render obvious the turbomachine” the examiner is unconvinced.  Sumser and Moren are relied upon for their teachings of what is known in the art, not for their present inventive concepts and how they might read on the present claims as argued by applicant. Further These references teach that in a low load the engine is run in a subatmospheric state and it would have been known that this is how it would work in the system of Carter with an equivalent engine setup.  Further these references show that a lo load system with an effective turbine in the inlet would act equivalently to carter and would operate in a sub atmospheric manner at the engine inlet in an equivalent and predictable manner to the present invention.
With regards to Applicant’s argument that “In particular, Carter explicitly discloses one single valve while Ehrhard discloses multiple (separate) valve devices. Even if one of ordinary skill would take into account the combination of Carter and Ehrhard, he/she would not arrive at amended claim 1 as none of these references provides any hints regarding a turbomachine having a turbine of radial design and that an operating pressure in at least one regular operating state is smaller by a differential pressure than the atmospheric pressure.” the examiner is unconvinced. The valves of Ehrhard are not relied upon in the combination as argued by applicant.  Further using guide vanes would not render Carter inoperable.  Additionally Erhard, like Carter, while having two valves can only run flow in one direction or the other to facilitate compression or turbine activity in a manner equivalent to carter and therefor does not teach away.  Further, there are no teachings in Erhard speaking against the use of a multi way valve regarding the combination with guide vanes stationary or adjustable, and as such no teaching away exists with regards to the multi way valve and the guide vanes.
With regards to Applicant’s argument that “Carter mentions that an airflow through the compressor- expander can be expanded and thus cooled but is completely silent with respect to any detailed pressure conditions, ranges or values. Ehrhard is completely silent regarding any detailed pressure conditions or values.” the examiner is unconvinced. (Par 0029; this is an inherent feature as the turbine mode “expands and cools” the atmospheric air, where P=(nRT)/V [known and standard gas formula], where n and R are constants, and inherently as T is reduced “cooled” and V is enlarged “expanded” then P will inherently decrease, and as such as the atmospheric air passes through the turbine mode of the compressor turbine and is expanded and cooled it will inherently reduce in Pressure to below atmospheric).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746